DETAILED ACTION
Status of Claims

This action is in reply to the appeal brief filed 19 March 2021.
Claims 2-6, 15-19, 22-24, and 28-69 have been cancelled.
Claims 1, 7-14, 20-21, 25-27, and 70 are currently pending and have been allowed.

Examiner’s Comment
Upon further reconsideration, the Examiner notes claims 1-13 do not invoke 35 U.S.C. 112(f). Specifically the claims do not use the term “step” or a term used as a substitute for “means” that is a generic placeholder for performing the claimed function. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Subject Eligibility
            In response to the appeal brief filed on 19 March 2021, the Examiner agrees that the  claims are directed to eligible subject matter due to the additional elements integrating the abstract idea into a practical application. Independent claim 1 recites the additional elements:
            receiving, by an experience-based repair service (EBRS) host system, vehicle diagnostic information generated by the onboard computer of the vehicle and retrieved from the onboard computer of the vehicle by a vehicle diagnostic code reader, wherein the vehicle diagnostic information identifies one or more vehicle problems;
	generating, by the EBRS host system, complexity information relating to each of the one or more vehicle problems identified by the vehicle diagnostic information generated by the onboard computer of the vehicle and comprising a level of complexity and an estimated repair time for the vehicle problem, wherein generating complexity information related to a vehicle problem comprises:
retrieving, from the one or more databases comprising data generated by one or more retail computing devices and by the EBRS host system, historical information regarding frequency of returns of parts and tools associated with the vehicle problem, wherein the historical information regarding frequency of returns is generated based at least in part on aggregate information regarding part returns at a plurality of locations each associated with a corresponding retail computing device of a plurality of retail computing devices; 
assigning a level of complexity to the vehicle problem based on the data regarding the frequency of returns; 
retrieving, from one or more databases comprising data reflecting interactions between user computing devices and the EBRS host system, clickstream data reflecting access by the user computing devices of repair-related information provided by the EBRS host system and reflecting timing of subsequent activity between the user computing devices and the EBRS host system; and 
generating aggregate timing data based at least in part on the clickstream data, wherein the aggregate timing data reflects an estimated repair time for the vehicle problem.

The combination of these additional elements integrate the abstract idea into practical application because they provide a technological improvement to the problem of diagnosing vehicular repairs. This technical improvement occurs due to the claimed EBRS host system generating complexity information relating to each of the one or more vehicle problems identified by the vehicle diagnostic information generated by the onboard computer of the vehicle and retrieved by the vehicle diagnostic code reader. The claimed EBRS host system as recited in the claim above provides the technical solution of collecting closed-loop feedback information to continuously update the vehicle problems and repairs in order to harvest diagnostic codes thereby identifying the root cause of the failure. These diagnostic codes can be used be relayed to a third party in order to perform the vehicle repairs.  Paragraphs [0090 and 0159] of the instant specification provides support of the technical improvement provided by the Examiner.

Allowable Subject Matter
            The claims are allowable over prior art for the reasons stated in the office action dated on September 25, 2019.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISA H YANG whose telephone number is (571) 272-3785.  The examiner can normally be reached on M-F 7-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELISA H YANG/Examiner, Art Unit 3625       

/RESHA DESAI/Primary Examiner, Art Unit 3625